Case 2:20-cv-00003-LGW-BWC Document 37 Filed 03/11/21 Page 1 of 2

In the Gnited States District Court
for the Southern District of Georgia
Brunswick Division

GAYLE BAKER; DONALD J.
BRUNELLE; JUDITH A. BRUNELLE;
JANE FRASER; BURKE MCCALL
HARRISON; VICKI S. HARRISON; 2:20-CV-3
JUDITH C. PHILLIPS; RENEE J.
WILLIAMSON; and ROBERT W.
WILLIAMSON, III,

Plaintiffs,
Vv.

MORTGAGE OF AMERICA LENDERS,
LLC,

 

Defendant.
ORDER

On January 8, 2021, the Court used its discretion to convert
Defendant’s motion to dismiss into a motion for summary judgment
pursuant to Federal Rule of Civil Procedure 12(d). Dkt. No. 34.
In the Order, the Court gave the parties an opportunity to conduct
discovery before filing supplemental briefs. Defendant’s
supplemental briefing was due within sixty days of the Court’s
Order, and Plaintiffs’ response brief was due within fourteen days
of Defendant’s filing.

Rather than submit a supplemental brief to its motion to

dismiss, Defendant has chosen to file a stand-alone motion for
Case 2:20-cv-00003-LGW-BWC Document 37 Filed 03/11/21 Page 2 of 2

summary judgment. See Dkt. No. 35. As such, the Court finds it
prudent to allow Plaintiffs twenty-one days, rather than fourteen,
to file a response. See S.D. Ga. L. R. 7.5.

Accordingly, the Court AMENDS its prior Order to allow
Plaintiffs twenty-one days to respond to Defendant’s motion for
summary judgment. Additionally, because Defendant’s motion to
dismiss is subsumed by its motion for summary judgment, the Clerk
is DIRECTED to terminate the motion to dismiss as moot. Dkt. No.
30's

SO ORDERED, this | day of March, 2021.

|

HON
aly ep TATES DISTRICT COURT
SOULHERN DISTRICT OF GEORGIA

 

 
